 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8
                                                   ***
 9    UNITED STATES OF AMERICA,                      Case No. 3:18-cr-00019-LRH-CLB

10                                          Plaintiff, ORDER

11           v.

12    STONEY PRIOR,

13                                        Defendant.
14

15          On February 14, 2018, Defendant Stoney Prior was indicted on two counts of First-Degree
16   Murder Within Indian Country, pursuant to 18 U.S.C. §§ 1111, 1151, 1153, for the killings of A.S.
17   and A.H., two Native American women, on the tribal lands of the Fort McDermitt Indian
18   Reservation on or about January 31, 2018. ECF No. 12. The Grand Jury returned a superseding
19   indictment on September 3, 2020, on two counts of Second-Degree Murder Within Indian Country,
20   pursuant to 18 U.S.C. §§ 1111, 1151, 1153. ECF No. 105. Trial is set to begin August 9, 2021,
21   with jury selection to take place in Elko, Nevada on August 5 and 6, 2021. ECF No. 178.
22          Before the Court is Defendant’s motions for a case-specific juror questionnaire to be sent
23   to prospective jurors before the commencement of in-person jury selection. ECF Nos. 33 & 140.
24   The Government did not oppose Defendant’s initial motion but opposed specific proposed
25   questions. See ECF Nos. 35 & 141. The Court has reviewed the proposed questions submitted by
26   the parties and accepted and rejected questions accordingly. Exhibit A, attached, represents the
27   full questionnaire as approved by the Court and sent to prospective jurors.
28   ///
                                                       1
 1           IT IS THEREFORE ORDERED that Defendant’s motions for a case-specific juror

 2   questionnaire (ECF Nos. 33 & 140) are GRANTED in part and DENIED in part in accordance

 3   with this Order.

 4           IT IS FURTHER ORDERED that a hearing is set for Thursday, July 29, 2021, at 10:30

 5   a.m., during which time the parties may make for-cause challenges of specific prospective jurors

 6   based on responses to the questionnaires. The Court will endeavor to provide copies of the

 7   prospective jurors’ questionnaires to counsel by Wednesday, July 28, 2021.

 8           IT IS FURTHER ORDERED that if Defendant would like to be present at this hearing,

 9   counsel is to contact Courtroom Deputy Katie Sutherland by Thursday, July 15, 2021, so that

10   arrangements may be made. Otherwise, Defendant is to file a waiver of appearance by the same

11   date.

12

13           IT IS SO ORDERED.

14           DATED this 29th day of June, 2021.

15                                                      LARRY R. HICKS
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13   EXHIBIT A
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
         3
 1                                       United States v. Stoney Prior

 2                                           3:18-cr-00019-LRH-CLB

 3                       Approved Case Specific Prospective Juror Questionnaire

 4         1. Do you have a medical disability, including a serious hearing or vision impairment, that

 5            would make it difficult to serve as a juror in this case?

 6                    If yes, please explain.

 7         2. Does your need to care for a minor child or other person requiring assistance during the

 8            business day impair your ability to serve as a juror?

 9                    If yes, please explain:

10         3. The Court has adopted procedures to maintain physical distance and minimize possible

11            exposure to COVID-19. Given these precautions, do you have specific concerns related

12            to COVID-19 that would affect your ability to serve as a juror?

13                    If yes, please explain:

14         4. The United States Centers for Disease Control and Prevention (CDC) has said that older

15            adults and people with certain underlying medical conditions may be at higher risk for

16            more severe complications from COVID-19. Do you believe that you or someone you

17            live with is at higher risk?

18                    If yes, please explain any concerns:

19            4a. If you answered “yes” to question 4, are you willing and able to serve as a juror?

20                    If you answered you are NOT willing or able to serve as a juror, please explain:

21         5. Do you have difficulty understanding the English language?

22                    If your answer is yes, do you read, write, and understand the English language

23            well enough to complete this questionnaire without help?

24         6. Do you have anything in your background, such as any religious or philosophical beliefs,

25            that prevents you from rendering judgment in a trial?

26                    If yes, please explain:

27   ///

28   ///
                                                        4
 1       7. Have you, any member of your family, household, or a person close to you ever been an

 2             employee or official of the United States Government, or of any federal agency (other

 3             than military service)?

 4                    If yes, please explain who, their relationship to you, and what position they hold

 5                    or held:

 6             7a. If you answered "yes" to question 7, is there something about that person's

 7             relationship to you that you think will prevent you from being a fair and impartial juror?

 8                    If yes, please explain:

 9       8. Have you, any member of your family, household, or a person close to you ever been a

10             party to litigation with the United States or had a dispute with the United States, or do

11             you anticipate having a claim or dispute with the United States in the near future?

12                    If yes, please explain:

13             8a. If you answered "yes" to question 8, is there something about that experience that you

14             think will prevent you from being a fair and impartial juror?

15                    If yes, please explain:

16       9. Have you ever had a bad or negative experience with someone who is Native American?

17                    If yes, please describe that experience.

18       10. Have you or anyone close to you worked for, or done business with, the Ft. McDermitt

19             Paiute and Shoshone Tribe or any other Native American Indian tribe?

20                    If yes, briefly explain.

21       11. Have you or anyone close to you ever known anyone who was murdered?

22                    If yes, please describe briefly.

23       12. Do you have a strong opinion about the criminal justice system, the civil justice system,

24             lawyers, judges, or the legal process in general that you think will impact your ability to

25             serve as a fair and impartial juror?

26                    If yes, please explain that opinion and why you think it will impact your service.

27   I declare under penalty of perjury that all answers are true to the best of my knowledge and

28   belief.
                                                         5
